Citation Nr: 1241430	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO. 08-37 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder. 

2. Entitlement to service connection for a heart disorder. 

3. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral leg disorder, to include neuropathy. 

4. Entitlement to service connection for a bilateral leg disorder, to include neuropathy. 

5. Entitlement to service connection for a neurological disorder to the left arm and hand. 

6. Entitlement to service connection for a cranial nerve / head disorder.

7. Entitlement to service connection for a low back disorder.

8. Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1980 to August 1984 and from March 1985 to January 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In June 2011, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

The Board remanded this case in September 2011 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated in 2011 and 2012. These records are not present in the claims folder. In any event, in the September 2012 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system. Thus, there is no prejudice to the Veteran if the Board considers this evidence. See 38 C.F.R. §§ 19.31(b), 19.37(a) (2012); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The issue of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the RO. See 38 C.F.R. § 17.161 (2012). Throughout the appeal, the Veteran has requested VA treatment for his dental problems at a Veterans Health Administration (VHA) clinic, in addition to VA compensation for his dental problems. In this regard, a claim for service connection for a dental disorder on a compensable basis is also considered to be a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 306 (1993). 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease. Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.381, 17.161 (2012). 

Effective February 29, 2012, recent clarifying amendments state that the Veterans Benefits Administration (VBA) will only adjudicate a claim for service connection for a dental disorder for treatment purposes after the VHA first determines whether a Veteran meets the basic eligibility requirements of §17.161 of this chapter and requests that VBA make a determination on certain questions. See 38 C.F.R. § 3.381(a) (2012); 77 Fed. Reg. 4469 -71 (Jan. 30, 2012). In short, the initial determination as to eligibility for VA outpatient dental treatment is to be made by the appropriate VHA facility, not the VBA. Therefore, the Board does not have jurisdiction over the VA outpatient dental treatment issue, and it is referred to the RO for additional referral to the nearest VHA dental clinic for a determination of eligibility. 

The Board is reopening the claims of service connection for a heart disorder and a bilateral leg disorder on the basis of new and material evidence. However, to comply with due process requirements, all of the service connection claims at issue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO denied service connection for a heart murmur and a bilateral leg disorder in a November 1986 rating decision. Although notified of the denial, the Veteran did not initiate an appeal. 

2. Evidence received since the November 1986 rating decision is new and raises a reasonable possibility of substantiating the heart murmur and bilateral leg disorder claims.


CONCLUSIONS OF LAW

1. The November 1986 rating decision denying service connection for a heart murmur and a bilateral leg disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2012).

2. New and material evidence has been submitted since the last prior, final denial of the service connection for a heart murmur and a bilateral leg disorder claims. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

As to the new and material evidence issues for a heart murmur and a bilateral leg disorder, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The November 2011 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claims were previously considered). If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issues for a heart murmur and a bilateral leg disorder. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


New and Material Evidence - Heart Disorder and Bilateral Leg Disorder

The RO originally denied service connection for a heart murmur and a bilateral leg disorder in a November 1986 rating decision. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal. Therefore, that decision is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2012).

The RO denied service connection for a heart murmur and a bilateral leg disorder in the final November 1986 rating decision because there was no probative evidence of a current disability for either alleged condition. The medical evidence of record did not establish a heart or bilateral leg diagnosis either in-service, within one-year of service, or post-service. In addition, although the Veteran was diagnosed with an in-service heart murmur, the RO determined that a heart murmur was a congenital and developmental defect, which is not considered a disease or injury within the meaning of applicable legislation for VA disability compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9 (2012). 

The RO did not reopen the new and material evidence petition and consider it on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the heart and bilateral leg disorder claims before proceeding to readjudicate the underlying merits of the claims. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen on the basis of new and material evidence in June 2005. Under the current law, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2012). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim. Id. at 117. 

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final November 1986 rating decision for a heart murmur and a bilateral leg disorder. A VA angiography dated in December 2004 diagnosed coronary artery disease. VA treatment records dated from 2001 to 2012 document neuropathy of the legs, including meralgia paresthetica of the right leg.  These records now demonstrate medical evidence of current heart and bilateral leg disorders; relate to an unestablished fact necessary to substantiate his claims and raise a reasonable possibility of substantiating his claims. This evidence is new and material and his heart disorder and bilateral leg disorder claims are reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

As new and material evidence has been received, the claim for service connection for a heart disorder is reopened. To this extent, the appeal is granted.

As new and material evidence has been received, the claim for service connection for a bilateral leg disorder, to include neuropathy is reopened. To this extent, the appeal is granted.


REMAND

To ensure compliance with due process requirements, the Board presently remands all service connection issues on appeal. Specifically, the primary reason for remand is for the RO to secure VA examinations and opinions to address the etiology of the disorders on appeal. VA's duty to assist the Veteran in the development of his claim with appropriate development is triggered when a claim is reopened. See 38 U.S.C.A. § 5103A. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).
 
First, any recent VA treatment records dated after June 2012 must be associated with the claims file or placed on the Virtual VA system. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). As part of its duty to assist, VA must also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

The Veteran must be scheduled for VA examinations and opinions to determine the etiology of any current heart / cardiovascular disorder, bilateral leg disorder, left arm / hand neuropathic disorder, cranial nerve / head disorder, low back disorder, and dental disorder on the basis of in-service incurrence or aggravation. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion). 

The Veteran contends that all his disabilities stem from impairment to the central nervous system that occurred after he allegedly sustained a head injury from an attack by a drill sergeant or from radiation exposure due to radar systems aboard jet aircraft. See June 2005 claim; May 2008 Notice of Disagreement (NOD); September 2008 VA Form 9; November 2005, November 2008, November 2010, September 2012, and October 2012 Veteran's statements. 

With regard to alleged radiation exposure, the Veteran contends that as a mechanic in the Marine Corps he was exposed to radiation for over four years while working on the radar systems of an EA-6B Prowler aircraft. He believes that the radiation exposure led to the development of his neuropathy, cranial nerve, and low back disabilities. He has a submitted a medical treatise article on radiation dated in 2008 and an informational article on the EA-6B Prowler dated in 2004, in support of his claims. He noted that the nose cone of the EA-6B Prowler has a radiation symbol on it. 

With regard to alleged radiation exposure, neither 38 C.F.R. § 3.309 nor 38 C.F.R. § 3.311 is applicable in the present case. No physician has diagnosed the Veteran with any of the presumptive diseases listed under 38 C.F.R. § 3.309(d). In addition, not one of his current disorders on appeal is listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2). But most importantly, VA's radiation regulations only pertain to exposure to ionizing radiation. In the present case, the Veteran has alleged exposure to what only can be described as non-ionizing radiation from aircraft radar system equipment. The Court has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation, which is not subject to review under the ionizing radiation statute and regulations. Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984. Thus, in the present case, the only consideration for the VA examiners is whether alleged exposure to non-ionizing radiation from aircraft radar equipment caused any of the disorders alleged by the Veteran. 

The Veteran also occasionally alleged that his current disorders are the result of his brief period of tropical service in the Philippines. He says he may have been bitten by an animal in the jungle, while he was sleeping. Under 38 C.F.R. § 3.307(a)(4), a tropical disease is subject to service connection on a presumptive basis when manifested to a compensable degree within one year "or at a time when standard accepted treatises indicate that the incubation period commenced during such service." However, this presumption only applies to the tropical diseases listed under 38 C.F.R. § 3.309(b), none of which the Veteran has. In addition, as to consideration of direct service connection, the Veteran has not submitted any probative medical opinion or medical treatise evidence indicating that any of his current disorders were incurred as the result of his brief period of tropical service. In sum, this theory of entitlement appears baseless and will not be considered or addressed by the Board, absent the future submission of any probative evidence from the Veteran on this subject. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated the following: a heart / cardiovascular disorder, a bilateral leg disorder, a left arm / hand neuropathic disorder, a cranial nerve / head disorder, a low back disorder, and a dental disorder.

(a) After obtaining any appropriate authorizations for release of any private medical information, the RO/AMC must seek to obtain records from each private health care provider the Veteran identifies.

(b) In addition, all relevant VA treatment records dated from June 2012 to the present from the VA Medical Center (VAMC) in Northport, New York must be secured. 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. After securing any additional VA or private treatment records, the RO/AMC must schedule the Veteran for a VA examination with appropriate clinicians for the Veteran's heart / cardiovascular disorder, bilateral leg disorder, left arm / hand neuropathic disorder, cranial nerve / head disorder, low back disorder, and dental disorder. The purpose of these examinations is to determine whether any of these current disorders were incurred or aggravated by service. 

THE FOLLOWING CONSIDERATIONS WILL GOVERN THE EXAMINATIONS:

(a) The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished. 

(b) The examiner must perform all appropriate tests, clinical studies, etc. to respond to the Board's inquiry. 

(c) IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINER SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE Veteran's LAY CONTENTIONS, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING. 

(d) The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims.

(e) The examiner(s) must provide a clear rationale for his or her opinion. 

(f) The Veteran contends that all his disabilities stem from impairment to the central nervous system that occurred after he allegedly sustained a head injury from an attack by a drill sergeant or from radiation exposure due to radar systems aboard jet aircraft.

(g) For the bilateral leg disorder, THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:

(i) Upon clinical examination, does the Veteran have a current bilateral leg disorder, to include any neuropathy?  

(ii) If a current bilateral leg disorder, to include any neuropathy, is diagnosed, is this disorder related to his military service, to include non-ionizing radiation exposure from aircraft radar? Assume the Veteran was exposed to non-ionizing radiation for purposes of this opinion.   

(iii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs are negative for any specific diagnosis of a bilateral leg disorder. However, at his January 1986 separation examination, the Veteran did report bilateral leg cramps.  

(iv) Post-service, in his original January 1986 claim upon separation from service, the Veteran reported leg problems. At the March 1986 VA examination, the Veteran reported weakness in the legs. No diagnosis was rendered at that time.  In the early and mid 1990s, VA treatment records diagnosed varicose veins, phlebitis, and meralgia paresthetica in the legs and lower extremities. VA treatment records beginning in 2000 assessed neuralgia, neuritis, and radiculopathy due to lumbar spine disc disease. A May 2000 VA magnetic resonance imaging (MRI) confirmed lumbar spine bulging, herniation, and degenerative changes. A January 2012 VA cardiology note revealed a diagnosis of diabetes mellitus with associated bilateral foot peripheral neuropathy. VA neurology notes dated in March and May of 2012 assessed neuropathy of bilateral upper and lower extremities in stocking-glove distribution, likely secondary to type II diabetes mellitus. Also, right leg pain/numbness and weakness was "suspicious" for lumbar/sacral nerve compression. Finally, medical treatise evidence dated in 2008 discusses the possibility of peripheral neuropathy due to radiation exposure.  

(h) For the left arm / hand neuropathic disorder, THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:

(i) Upon clinical examination, does the Veteran have a current left arm / hand neuropathic disorder?  

(ii) If a current left arm / hand neuropathic disorder is diagnosed, is this disorder related to his military service, to include non-ionizing radiation exposure from aircraft radar? Assume the Veteran was exposed to non-ionizing radiation for purposes of this opinion.   

(iii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: An August 1980 STR (white tab) may document that the Veteran's left arm was not functional due to radiation at that time, although this is not entirely clear. The Veteran says this injury was due to an assault by a drill sergeant at the time. The Veteran has submitted photos which he says show that his left arm was limited after the injury. No other STRs document a left arm injury, including his January 1986 separation examination. 

(iv) Post-service, the Veteran did not report left arm problems at a March 1986 VA examination. VA treatment records first assessed left arm neuropathy in the 2000s. VA neurology notes dated in March and May of 2012 assessed neuropathy of bilateral upper and lower extremities in stocking-glove distribution, likely secondary to type II diabetes mellitus. Finally, medical treatise evidence dated in 2008 discusses the possibility of peripheral neuropathy due to radiation exposure.  

(i) For the cranial nerve / head disorder, THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:

(i) Upon clinical examination, does the Veteran have a current cranial nerve / head disorder? 

(ii)  If a current cranial nerve / head disorder is diagnosed, is this disorder related to his military service, to include non-ionizing radiation exposure from aircraft radar? Assume the Veteran was exposed to non-ionizing radiation for purposes of this opinion.

(iii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: The Veteran says he injured his head and was knocked unconscious in 1980 by a drill sergeant. However, a June 1984 STR examination did not reveal any head injury. At a March 1985 reenlistment examination, the Veteran denied ever sustaining a head injury. Upon objective examination in March 1985, no head injury was noted. However, a January 1986 CT scan of the head revealed that the 4th ventricle was slightly enlarged and had lost its normal configuration. This was performed after the Veteran had collapsed. However, a radiologist subsequently reviewed the CT scan and found that the 4th ventricle's appearance was normal. As his Report of Medical History at Separation in January 1986, the Veteran denied any problems with a head injury. His January 1986 separation examination did not reveal any cranial nerve / head disorder. 

(iv) Post-service, a January 1986 VA treatment record notes that the Veteran reported head problems and fatigue. However, in this treatment record, the notation "no hx trauma" is significant. Moreover, a June 1986 CAT scan of the head was normal. VA neurology testing in June 2003 revealed cranial nerves were intact. In September 2005 the Veteran had MRI's of the head and brain performed due to symptoms of dizziness and light-headedness. The MRI of the head revealed some abnormal findings. A November 2005 VA neurology note discusses these abnormalities. VA treatment records dated from 2009 to 2012 documents symptoms of dizziness and vertigo. VA treatment records, including a March 2012 VA smoking note, indicate that the Veteran has smoked 1 and 1/2 packs of cigarettes a day for the past 30 years. Finally, medical treatise evidence dated in 2008 discusses the possibility of brain damage due to radiation exposure.  

(j) For the low back disorder, THE EXAMINER  MUST RESPOND TO THE FOLLOWING INQUIRIES:

(i) Is the Veteran's current low back disorder related to his military service, to include non-ionizing radiation exposure from aircraft radar? Assume the Veteran was exposed to non-ionizing radiation for purposes of this opinion.

(ii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs are negative for any complaint, treatment, or diagnosis of a low back disorder. The Veteran denied a history of recurrent back pain at a March 1985 STR reenlistment examination and at the January 1986 separation examination. No low back disorder was objectively noted during service.  

(iii) Post-service, the Veteran contends that his low back disorder developed from impairment to the central nervous system that occurred after he allegedly sustained an in-service head injury from an attack by a drill sergeant or from radiation exposure due to radar systems aboard jet aircraft. At a March 1986 VA examination, the Veteran did not report any low back problems. The first medical indication of low back problems is from a May 2000 VA MRI, which confirmed lumbar spine bulging, herniation, and degenerative changes. Finally, medical treatise evidence dated in 2008 discusses the possibility of peripheral nerve damage (also affecting the back) due to radiation exposure.  

(k) For the heart disorder, THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:

(i) Is the Veteran's heart murmur that was documented at enlistment and throughout his military service a "congenital / inherited" condition? 

(ii) If his heart murmur is congenital in nature, is it a congenital disease or a congenital defect? Under VA law, a defect differs from a disease in that the former is considered "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  

(iii) If the heart murmur is a congenital defect, did the Veteran experience a superimposed disease or injury to the heart during service which resulted in additional disability? (The Veteran says that an in-service head injury affected his central nervous system ultimately impacting his heart, leading to his current diagnosis of coronary artery disease). 

(iv) If the heart murmur is a congenital disease, did the Veteran's preexisting heart murmur which was noted at his entrance examination in October 1979 permanently increase in severity during his military service from 1980 to 1986?

(v) If there was a permanent increase in severity of a preexisting congenital heart murmur disease during service, is it "undebatable" this permanent increase in severity was due to the natural progression of the disability? 

(vi) In the alternative, is the Veteran's current coronary artery disease related to his military service?

(vii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: The October 1979 STR entrance examination noted a preexisting heart murmur. Subsequent STR examinations dated in June 1984, March 1985, and January 1986 confirmed that a heart murmur was noted at entrance. The Veteran complained about a history of heart problems on several occasions during service, but the March 1985 STR examiner indicated that no heart murmur was heard at that time, and his chest X-ray was normal as well. His January 1986 separation examination did not reveal any heart disorder. 

(viii) Post-service, the Veteran claimed heart problems in a January 1986 claim. At the March 1986 VA heart examination, only several months after separation, the Veteran reported chest pain, shortness of breath, and a pounding heart upon exertion. March 1986 X-rays of the chest revealed a normal heart. The March 1986 VA examiner did diagnose the Veteran with a cardiac murmur, with no evidence of heart disease, but with "unexplained manifestations." A VA treatment record dated in February 1987 noted chest pain of unknown etiology. VA treatment records dated in the early 2000s documented the Veteran's reports of dizziness and light-headedness. A December 2004 VA coronary angiography diagnosed coronary artery disease. Finally, VA treatment records, including a March 2012 VA smoking note, indicate that the Veteran has smoked 1 and 1/2 packs of cigarettes a day for the past 30 years. 

(l) For the dental disorder, THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:

(i) Does the Veteran have loss of any teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity as the result of trauma or as the result of disease such as osteomyelitis? If so, the examiner must also address whether there is any lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis.

(ii) Does the Veteran have nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of the condyloid process, or loss of any part of the hard palate? 

(iii) If the Veteran has any of the above dental conditions, please state whether they began during his military service or whether they are related to an injury or incident of his military service?  

(iv) In rendering this opinion, STRs document that the Veteran reported tooth and gum trouble. The Veteran contends that an injury to the central nervous system during service caused his teeth to decay and fall out, as well as gum infections. A November 1985 STR dental examination (white tab) appears to show cavities and missing teeth. 
 
(v) Post-service, a VA treatment record dated in September 1986 documents an extraction of an over retained deciduous root from the left maxilla. A February 2001 VA treatment record reflects treatment for a swollen jaw, dental caries, and a dental abscess. A March 2002 VA treatment record reveals a left upper molar tooth infection with pain. A December 2004 VA treatment record documents metal dental prostheses. VA treatment records dated in August 2008 note a recent extraction for a carious tooth number 27. A February 2009 VA treatment recommends the extraction of "non-restorable" tooth number 3. The Veteran has also submitted private dental records from Suffolk Dental dated from 1988 to 2012, providing a detailed post-service history of dental treatment. 

3. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, the RO/AMC must consider all of the evidence of record, and readjudicate the service connection issues on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


